Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions (method and apparatus), as set forth in the Office action mailed on 6/29/21, is hereby withdrawn and claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Wong on 5/12/2022.

The application has been amended as follows utilizing the claims filed on 5/6/22:

Claim 19 
at line 7 after “bottom-end portion are” delete –[[generally]]–, and after “are angled” delete –[[at or about]]–
at line 8 after “perpendicular to” delete –[[the]]– and insert –[a]–
at line 9 after “is angled” delete –[[at or about]]–
at line 11 after “is angled” delete –[[at or about]]–

Claim 20
at line 6 after “wherein” delete –[[the]]– and insert –[an]–
at line 7 after “top-end portion is “ delete –[[at or about]]–, and after “20.912o,” delete –[[the]]– and insert –[an]–
at line 8 after “first screw hole is “ delete –[[at or about]]–, and after “1.345o,” delete –[[the]]– and insert –[an]–
at line 9 after “top-end portion is “ delete –[[at or about]]–

Key: [[text]] = deleted text; [text] inserted text

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly the lengths and widths in the ranges specified in claim 1, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Hilse et al (US Patent Pub. 20120265255A1); Kohut et al (US Patent Pub. 20060264949A1); and Schilter (US Patent Pub. 20130238032A1). Hilse, Kohut, and Schilter disclose the various features of the plate namely wherein the plate has screw holes, pin holes, and combi holes, but they fail to disclose the specific ranges for the length of the plate and the ranges for the widths of the top/bottom-end portions. Furthermore, there is no reasonable motivation to modify the references to have the specific dimensions mentioned in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775